IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,952


                           EX PARTE KEITH COLEMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1092626 IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to eight months’ imprisonment. He did not appeal his

conviction.

        In a single ground, Applicant contends that he is actually innocent. Applicant and the State

prepared agreed proposed findings of fact and conclusions of law. The trial court adopted these and

recommended that we grant relief. Relief is granted. Applicant has shown by clear and convincing

evidence that no reasonable juror would have convicted him in light of the new evidence. Ex parte
                                                                                                  2

Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996). The judgment in cause number 1092626

in the 174th District Court of Harris County is set aside, and Applicant is remanded to the custody

of the Sheriff of Harris County to answer the charges as set out in the indictment. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 16, 2013
Do not publish